Citation Nr: 1107810	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  08-38 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent for 
post traumatic stress disorder (PTSD) prior to October 29, 2007.

2.  Entitlement to a rating in excess of 50 percent for PTSD from 
October 29, 2007.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Prior to October 29, 2007, the Veteran's PTSD was manifested 
by occupational and social impairment with decrease in work 
efficiency and intermittent periods of inability to perform 
occuapational tasks due to symptoms.  

2.  From October 29, 2007, the Veteran's PTSD has been manifested 
by moderate disruption of occupational and social adaptability 
that more nearly approximates that of impairment with reduced 
reliability and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  
 

CONCLUSIONS OF LAW

1.  Prior to October 29, 2007, the criteria for a rating in 
excess of 30 percent for PTSD were not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.126, 4.130, Diagnostic Code 9411 (2010).
 
2.  From October 29, 2007, the criteria for a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C.A. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the record reflects that the Veteran was provided 
all required notice by letters mailed in March 2006.  In 
addition, the Veteran's service treatment records as well as 
pertinent post-service treatment records have been obtained, and 
VA examinations have been provided.  

Further regarding the duty to assist, the Veteran's statements in 
support of the claim as well as a transcript of a hearing before 
the undersigned Veterans Law Judge are of record.  The Board has 
carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The Board 
has also perused the medical records for references to additional 
treatment reports not of record, but has found nothing to suggest 
that there is any outstanding evidence with respect to the 
Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria

The present appeal involves the Veteran's claim that the severity 
of his service-connected PTSD warrants a higher disability 
rating.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  Where a Veteran has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.  

When evaluating a mental disorder, the VA must consider the 
frequency, severity, and duration of psychiatric symptoms, the 
length of remissions, and the claimant's capacity for adjustment 
during periods of remission.  VA shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a).  When evaluating the level of disability 
from a mental disorder, the VA will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is rated 
under the General Rating Formula for Mental Disorders.  A 100 
percent evaluation is warranted for total occupational and social 
impairment, due to symptoms such as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
symptoms such as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired  abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A 30 percent evaluation is warranted for occupational and social 
impairment with decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  


Background

By a rating decision dated April 2007, the RO granted service 
connection for PTSD and assigned a 30 percent rating, effective 
December 29, 2005.  The Veteran asserted that his PTSD symptoms 
warranted a higher rating.  A December 2009 Supplemental 
Statement of the Case granted an increased rating of 50 percent 
for PTSD, effective October 29, 2007.  The Veteran chose to 
continue his appeal.

The Veteran submitted VA treatment records dated December 2005 to 
October 2006.  The Veteran reported having problems with crowds, 
anxiety, lack of friends, dreams about dead bodies, and avoidance 
of discussions about combat.  Mental status examinations revealed 
that the Veteran has somewhat guarded, slow, but coherent speech, 
mood was euthymic, and affect was constricted but appropriate.  
Memory was intact and insight and judgment were fair.  The 
Veteran was not paranoid or delusional, and denied suicidal or 
homicidal ideation or intent.  

The Veteran was afforded a VA examination in July 2006.  The 
Veteran endorsed symptoms of night sweats, nightmares two to 
three days a week, variable sleep, and feeling uncomfortable in 
crowds.  The examiner noted that the Veteran did not report any 
temper or irritability, detachment or problems being around 
people, or hypervigilence per se.  Mental status examination 
revealed that the Veteran was neatly groomed and appropriately 
dressed.  His speech was unremarkable and his attitude was 
cooperative and relaxed.  Affect was normal and mood was good.  
Thought process and content were unremarkable and there was no 
presence of homicidal or suicidal thought or intention.  The 
examiner provided a diagnosis of adjustment disorder and assigned 
a global assessment of functioning (GAF) score of 70.

The Veteran submitted a statement in August 2006 in which he 
endorsed symptoms including nightmares, flashbacks and problems 
sleeping.  He also described himself as a loner and stated that 
he did not have any close relationships.  

Vet Center records from September to November 2006.  At his 
October 2006 intake evaluation, the Veteran reported sleeping 
three to five hours a night, nightmares of Vietnam from which he 
woke up tense, kept his distance from people in public, and 
having a short fuse around fellow employees.  Mental status 
examination revealed that the Veteran was unkempt in appearance 
had had a suspicious and defensive demeanor.  Speech was rapid 
and pressured, memory function was impaired, affect was labile, 
motor activity was tense and judgment was fair.

The Veteran was afforded another VA examination in April 2007.  
The Veteran complained of worsening symptoms, particularly 
worsening sleep problems, two to three nightmares a week, being 
easily startled, hypervigilent, being short-tempered at times, 
avoiding large crowds, and not wanting to talk about Vietnam 
experiences.  The Veteran reported that he was able to dress, 
feed, and otherwise take care of himself but stated that he lived 
by himself without any close friends.  Much of his time was spent 
around the house and going to church.  The Veteran also stated 
that he was divorced and was not as close with his children as he 
would like to be.  Mental status examination revealed that the 
Veteran was appropriately dressed and cooperative.  There were no 
loosened associations or flight of ideas, there were no bizarre 
motor movements or tics.  Mood was calm and affect was 
appropriate.  There was no evidence of impairment of thought 
processes or communication.  There were no delusions, 
hallucinations, ideas of reference, suspiciousness, or homicidal 
or suicidal ideation.  The Veteran's remote and recent memory, as 
well as insight and judgment, appeared adequate.  A diagnosis of 
PTSD was provided and a GAF score of 60 was assigned.   The 
examiner also stated that the Veteran's PTSD symptoms did not 
interfere with his work, but did indicate that there had been 
some impairment of his interaction with other and diminution of 
social interactions.  

A November 2007 VA treatment record indicated that the Veteran 
complained of not sleeping well at night as well as becoming 
easily frustrated at work.  The Veteran's mood was euthymic, 
affect was mildly constricted but appropriate and there were no 
signs of psychosis.  The Veteran denied suicidal or homicidal 
ideation.  Memory was fair and insight and judgment were 
borderline.  

A November 2007 letter from a private psychologist M.D., Psy.D., 
indicated that the Veteran endorsed symptoms of struggling with 
disturbing recollections of images and thoughts, recurrent 
distressing dreams, acting or feeling as if he were re-living the 
traumatic experiences, flashbacks, avoidance of thoughts of 
discussions of his military experiences, feeling detached from 
others, having numbed emotions, irritability and outbursts of 
anger, poor concentration, and feeling jumpy.  The psychologist 
noted that there were evident gaps in the Veteran's memory of 
important aspects of his experiences.  The psychologist noted 
that the Veteran's long-term symptoms had taken a toll on the 
Veteran's career, as well as his relationships and family.  A 
diagnosis of PTSD was provided and a GAF score of 50 was 
assigned.

A June 2008 VA treatment record noted that the Veteran reported 
having problems at work.  Examination showed that the Veteran was 
cooperative, had a tense mood and a constricted affect.  There 
were no signs of psychosis, insight and judgment were borderline, 
and there was no evidence of suicidal or homicidal ideation.

A December 2008 letter from the Goldsboro Psychiatric Clinic 
indicated that the Veteran endorsed symptoms of nightmares, 
waking in panic and sweat, flashbacks three to four times a 
month, daily panic attacks, intrusive thoughts, hypervigilance, 
cannot tolerate people behind him, as well as feelings of anger, 
sadness and fear.  The Veteran also stated that he rarely 
socialized, and when he did, it was only with family.  Moreover, 
the Veteran's recent memory was severely impaired in so much that 
he could not remember what he read and got lost travelling.  The 
psychiatrist also stated that the Veteran hears cars drive up to 
his residence on a daily basis as well as hears noises in the 
house and sees shadows moving out of the corners of his eyes.  
The Veteran also reported feeling depressed with no energy and 
having little interest in things.  He had crying spells as well 
as stated that he felt easily angered and agitated.  The Veteran 
also reported feeling helpless and suicidal at times.  The 
psychiatrist noted that the Veteran was moderately compromised in 
his ability to sustain social and work relationships.  Diagnoses 
of chronic PTSD and chronic depression were provided and a GAF 
score of 40 was assigned.

The Veteran was afforded another VA examination in December 2009.  
The Veteran reported symptoms including almost daily mild panic 
attacks, particularly around crowds,  easy startle response, 
hypervigilence, being bothered by people coming up behind him, 
anticipatory anxiety, depression, loss of energy, loss of 
interest, intrusive memories, avoidance, and social isolation.  
The examiner noted that these symptoms were moderate and 
persistent during the day without remission.  Mental status 
examination revealed that the Veteran was neatly groomed and 
behaved normally.  Attitude was pleasant, cooperative and polite.  
Speech was spontaneous and logical and not inhibited or vague.  
There was no pressured speech, flight of ideas, or lucid 
dissociations.  There was no evidence of hallucinations, 
delusions, paranoia, ideas of reference, or homicidal or suicidal 
ideation.  Impulse control was good.  Recent and remote memory 
was good.  Judgment was good and insight was fair.  The examiner 
provided a diagnosis of PTSD and assigned a GAF score of 50.  The 
examiner noted that the Veteran tended to keep himself a bit 
isolated and did not like to go out much, as well as noted that 
he had some problems dealing with the public and coworkers.  
However, he was able to deal with supervisors and learn now 
procedures.  He could also follow complex instructions.

Finally, the Veteran was afforded a hearing before the 
undersigned Veterans Law Judge.  During his hearing, the Veteran 
testified that he experienced symptoms of anxiety, tenseness, 
panic attacks, becoming stressed out in crowds, startle reflex, 
hypervigilence, depression, loss of energy and interest, 
irritability, intrusive memories, avoidance, self-isolation, 
nightmares, sleep problems, and problems dealing with co-workers.  
The Veteran also stated that his PTSD has become progressively 
worse over the years, and stated that recently he'd had some 
suicidal and homicidal thoughts.  The Veteran also testified that 
he had not worked in the past year and that his last job had been 
as a customer service representative for two years.

Analysis

As noted above, prior to October 29, 2007, the Veteran was rated 
at 30 percent for PTSD under 38 C.F.R. § 4.130, Diagnostic Code 
9411, prior to October 29, 2007.  Review of the medical evidence 
of record shows that the Veteran's PTSD was characterized 
primarily by nightmares, lack of friends, some problems with 
sleep, problems with crowds, anxiety, and avoidance of 
discussions about his combat experiences.  In a statement, the 
Veteran described himself as a loner and indicated that he did 
not have any close relationships.

Examinations and treatment records revealed no evidence of 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short term or long 
term memory; impaired judgment; or impaired abstract thinking.  

Overall, prior to October 29, 2007, the Veteran's speech was 
unremarkable, affect was normal and mood was good.  Thought 
processes and content were also unremarkable and there was no 
presence of homicidal or suicidal thoughts.  While there is a 
history of some problems dealing with crowds as well as some 
reports of euthymic mood and constricted but appropriate affect, 
examinations showed no evidence of paranoia or delusions.  
Additionally, the July 2006 VA examiner concluded that the 
Veteran did not meet the criteria for a diagnosis of PTSD at that 
time.  Moreover, no other competent evidence of record 
demonstrated such symptomatology for any portion of the rating 
period on appeal.

As noted above, the Veteran is currently rated at 50 percent for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
October 29, 2007.  Review of the medical evidence of record shows 
that the Veteran's PTSD was characterized primarily by daily mild 
panic attacks, easy startle response, hypervigilence, being 
startled by people coming up behind him, anticipatory anxiety, 
depression, loss of energy and interest, intrusive memories, 
avoidance, social isolation, nightmares, avoidance of large 
crowds, problems dealing with co-workers, and irritability.  In 
the December 2008 letter from the Goldsboro clinic, the 
physiatrist noted that the Veteran reported some suicidal 
thoughts, as well as auditory and visual hallucinations including 
hearing cars drive up to the house and seeing things out of the 
corner of his eyes.  Moreover, during his hearing, the Veteran 
stated that he had recently had some suicidal and homicidal 
thoughts.  

Examinations and treatment records revealed no evidence of 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control; spatial disorientation; or neglect of personal 
appearance or hygiene.  While the Goldsboro letter found auditory 
and visual hallucinations as well as stated that the Veteran's 
remote and recent memory were severely impaired insomuch as the 
Veteran could not remember what he read or got lost travelling, 
the December 2009 VA examiner found no evidence of 
hallucinations, and further stated that recent and remote memory 
was good.  

Overall, from October 29, 2007, the Veteran's speech was 
spontaneous and logical, and not inhibited or vague.  Impulse 
control was good as was judgment and insight.  The Veteran was 
also able to follow complex directions.  The November 2007 letter 
from the Veteran's private psychologist noted irritability and 
outbursts of anger, as well as poor concentrations.  Further, the 
psychologist noted that the Veteran's long-term symptoms had 
taken a toll on his career, relationships and family.  The 
December 2009 VA examiner noted that the Veteran was able to deal 
with supervisors and learn new procedures; however he did have 
some problems in dealing with the public as well as co-workers.  
Moreover, no other competent evidence of record demonstrated such 
symptomatology for any portion of the rating period on appeal.

GAF scores were assigned in July 2006 (70), April 2007 (60), 
November 2007 (50), December 2008 (40), and December 2009 (50).  
However, GAF scores alone do not provide a basis for the 
assignment of a higher disability rating for PTSD.  According to 
the Fourth Edition of American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a 
GAF score is a scale reflecting psychological, social, and 
occupational functioning on a hypothetical continuum of mental-
health illnesses.  The GAF score and the interpretation of the 
score are important considerations in rating a psychiatric 
disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF 
score assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).

GAF scores between 61 and 70 are indicative of mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

GAG scores between 51 and 60 are indicative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).

GAF scores between 41 and 50 are indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).

GAF scores between 31 and 40 are indicative of some impairment in 
reality testing or communication (e.g., speech is at time 
illogical, obscure, or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, neglects 
family, and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).

Regarding the period prior to October 29, 2007, the Board notes 
that GAF scores of 60 and 70 indicated mild symptoms.  After a 
careful review of the entire record, the Veteran has not been 
found to have manifested symptoms typically considered indicative 
of the level of impairment to warrant a 50 percent rating, to 
include:  flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired  abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  While the Veteran did exhibit 
some symptoms associated with a 50 percent rating such as 
constricted affect at times, some rapid speech, and some impaired 
memory, the overall disability picture is more analogous to that 
contemplated by the 30 percent rating.  Thus, the criteria for 
the next higher 50 percent rating have not been met prior to 
October 29, 2007.  

Regarding the period from October 29, 2007, while a GAF scores of  
40 and 50, indicated severe symptoms, the Board finds that the 
Veteran has not manifested symptoms typically considered 
indicative of the level of impairment to warrant a 70 percent 
rating, to include:  obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control; spatial disorientation; or neglect of 
personal appearance or hygiene.  While the Veteran did exhibit 
some symptoms associated with a 70 percent rating such as 
difficulty with maintaining relationships, mild daily panic 
attacks, some reports of suicidal ideation, and social isolation, 
the overall disability picture is more analogous to that 
contemplated by the 50 percent rating.  Thus, the criteria for 
the next higher 70 percent rating have not been met after October 
29, 2007.  

In sum, prior to October 29, 2007, the evidence does not warrant 
an initial rating in excess of 30 percent.  From October 29, 
2007, the evidence does not warrant an initial rating in excess 
of 50 percent.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

The Board has also considered whether an Extraschedular 
evaluation should be assigned in this case.  To accord justice in 
an exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer a case to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1) (2010).  The criteria for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of regular 
schedular standards.

The Board has considered whether the Veteran's claim should be 
referred for consideration of an extraschedular evaluation, and 
has concluded that no such referral is warranted.  The Veteran's 
psychiatric symptoms are fully contemplated by the relevant 
diagnostic criteria.  There is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).




ORDER

Entitlement to an initial rating of 30 percent for PTSD prior to 
October 29, 2007, is denied.

Entitlement to a rating in excess of 50 percent for PTSD from 
October 29, 2007 is denied.


REMAND

A TDIU claim is considered to be a component of the instant 
appeal.  Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  To 
date, the Veteran has not received notice on how to substantiate 
such a claim and an opinion has not been elicited on the question 
of TDIU.  These actions must be accomplished before appellate 
review may proceed on this issue.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with 
notice of how to substantiate a claim for 
TDIU.  

2.  The RO also should send to the Veteran 
and his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim 
on appeal that is not currently of record.  

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action to 
be taken.  

4. The Veteran's claim folder should be 
forwarded to an appropriate VA examiner for 
review.  Following such review, the 
examiner is asked to state whether it is at 
least as likely as not that the Veteran's 
service-connected PTSD alone, without 
reference to any non- service connected 
disabilities, renders him unable to secure 
and follow a substantially gainful 
occupation.  A rationale for all opinions 
should be provided.  If the examiner cannot 
respond without resorting to speculation, 
it should be explained why a response would 
be speculative.

5.  When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence. If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner. See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


